829 F.2d 43
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jerry H. MASSENGILL, Petitioner,v.TENNESSEE VALLEY AUTHORITY, Respondent.
Appeal No. 87-3263.
United States Court of Appeals, Federal Circuit.
Aug. 18, 1987.

Before NIES, Circuit Judge, SKELTON, Senior Circuit Judge, and ARCHER, Circuit Judge.
SKELTON, Senior Circuit Judge.


1
On December 11, 1986, the Merit Systems Protection Board (MSPB) in Docket No. SL34438710047 dismissed with prejudice for lack of jurisdiction Jerry H. Massengill's appeal from the repeated decisions of the Tennessee Valley Authority (TVA) refusing to promote him to a higher grade in his work in the excepted service where he had been employed as a clerk for more than one year.  He was a veteran's preference eligible and was repeatedly passed over for promotion.  The Board held that the failure of TVA to promote him was not an adverse action or other matter subject to MSPB jurisdiction, and that non-selections for positions are not actions appealable by law, rule or regulation to the Board.  The full Board denied Massengill's petition for review on March 3, 1987.  We affirm the dismissal of petitioner's appeal on the basis of the opinion of the Administrative Judge.